Exhibit CHARTER COMMUNICATIONS HOLDINGS, LLC AND SUBSIDIARIES RATIO OF EARNINGS TO FIXED CHARGES CALCULATION (In millions) Nine Months Ended September 30, 2008 2007 Earnings Loss from Operations before Minority Interest and Income Taxes $ (741 ) $ (945 ) Fixed Charges 1,382 1,362 Total Earnings $ 641 $ 417 Fixed Charges Interest Expense $ 1,355 $ 1,338 Amortization of Debt Costs 22 19 Interest Element of Rentals 5 5 Total Fixed Charges $ 1,382 $ 1,362 Ratio of Earnings to Fixed Charges (1) - - (1)Earnings for the nine months ended September 30, 2008 and 2007 were insufficient to cover fixed charges by $741 million and $945 million, respectively.As a result of such deficiencies, the ratios are not presented above.
